Name: Commission Implementing Decision (EU) 2016/887 of 2 June 2016 amending Annex II to Decision 2007/777/EC as regards the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2016) 3215) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: America;  foodstuff;  means of agricultural production;  tariff policy;  trade;  international trade;  agricultural policy;  agricultural activity
 Date Published: 2016-06-04

 4.6.2016 EN Official Journal of the European Union L 148/6 COMMISSION IMPLEMENTING DECISION (EU) 2016/887 of 2 June 2016 amending Annex II to Decision 2007/777/EC as regards the list of third countries or parts thereof from which the introduction into the Union of meat products and treated stomachs, bladders and intestines is authorised (notified under document C(2016) 3215) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point (4) of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down, inter alia, the conditions for the introduction into the Union of consignments of certain meat products and of treated stomachs, bladders and intestines which have undergone one of the treatments laid down in Part 4 of Annex II thereto (the commodities), including a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised. (2) Where third countries are regionalised for the purpose of being listed in Decision 2007/777/EC the regionalised parts of their territory are listed in Part 1 of Annex II thereto. (3) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof which are authorised for the introduction into the Union of the commodities, provided that they have undergone a relevant treatment referred to in that Part of Annex II. Those treatments are aimed at eliminating certain animal health risks linked to the specific commodities. Part 4 of that Annex sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity of the animal health risk linked to the specific commodity. (4) Argentina and Brazil have requested to be listed in Part 2 of Annex II to Decision 2007/777/EC as authorised for the introduction of commodities of domestic bovine animals from all parts of their territory that are already authorised for introduction into the Union of fresh meat of the same species of animals as described in Part 1 of Annex II to Commission Regulation (EU) No 206/2010 (3). (5) As the commodities to be introduced into the Union must undergo a treatment set out in Part 4 of Annex II to Decision 2007/777/EC, the description of the regionalised territories of Argentina and Brazil for the commodities referred to as AR-1, AR-2 and BR-2 in Part 1 of Annex II to Decision 2007/777/EC, should be amended in order to be aligned with the regionalisation applied to Argentina and Brazil for the introduction into the Union of fresh meat of domestic bovine animals as described in Part 1 of Annex II to Regulation (EU) No 206/2010. (6) In addition, Brazil has requested a new area of Brazil to be authorised for the introduction into the Union of commodities which have been obtained from domestic bovine animals and subjected to the specific treatment B set out in Part 4 of Annex II to Decision 2007/777/EC. Considering that that area is part of the territory of Brazil which is recognised as free of foot-and-mouth disease (FMD) (4) without vaccination by the World Organisation for Animal Health (the OIE) and the application of the specific treatment B to the commodities concerned, that area should be authorised for the introduction of the commodities into the Union. (7) Therefore that part of the territory of Brazil should be listed in Part 1 of Annex II to Decision 2007/777/EC as BR-4. Consignments of commodities obtained from domestic bovine animals from the part of Brazil described as BR-4, should be authorised for introduction into the Union, subject to the specific treatment B as set out in Part 4 of that Annex and therefore BR-4 should be listed in Part 2 of that Annex. (8) Parts 1 and 2 of Annex II to Decision 2007/777/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 June 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (4) http://www.oie.int/en/animal-health-in-the-world/official-disease-status/fmd/list-of-fmd-free-members/ ANNEX Annex II to Decision 2007/777/EC is amended as follows: (1) In Part 1, the entries for Argentina and Brazil are replaced by the following: Argentina AR 01/2004 Whole country. AR-1 02/2016 The territories defined in AR-1 and AR-3 in Part 1 of Annex II to Regulation (EU) No 206/2010. AR-2 02/2016 The territories defined in AR-2 in Part 1 of Annex II to Regulation (EU) No 206/2010. Brazil BR 01/2004 Whole country. BR-1 01/2005 States of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul. BR-2 02/2016 The territories defined in BR-1, BR-2, BR-3 and BR-4 in Part 1 of Annex II to Regulation (EU) No 206/2010. BR-3 01/2005 States of GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo. BR-4 01/2016 Distrito Federal, States of Acre, RondÃ ´nia, ParÃ ¡, Tocantins, MaranhÃ £o, PiauÃ ­, Bahia, CearÃ ¡, Rio Grande do Norte, ParaÃ ­ba, Pernambuco, Alagoas and Sergipe. (2) In Part 2, the following row is added to the entry for Brazil: Brazil BR-4 B XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX